Order entered April 16, 2013




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-00032-CR

                                  LYDIA L. CURTIS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-82230-08

                                                ORDER
       Appellant has informed the Court that she wishes to file a pro se response to the Anders

brief filed by appellate counsel and has requested an extension of time to do so. The order issued

on March 19, 2013 inadvertently identified Doris Berry as appellant’s attorney. Courtney Miller

is actually appellant’s attorney at the time.

       Accordingly, we ORDER appellate counsel Courtney Miller to provide appellant with

copies of the clerk’s and reporter’s records. We further ORDER Ms. Miller to provide this

Court, within THIRTY DAYS of the date of this order, with written verification that the record

has been sent to appellant.

       We ORDER appellant to file her pro se response by JULY 22, 2013.
       We DENY appellant’s April 4, 2013 pro se “motion to remove Courtney Miller.”

Counsel’s removal is not necessary at this time. Appellant is being provided the record and is

entitled to respond to the Anders brief filed by counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court, and to Courtney Miller.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Lydia Curtis,

Collin County Detention Facility, 4300 Community Avenue, McKinney, Texas 75071.




                                                      /s/   DAVID EVANS
                                                            JUSTICE